Citation Nr: 1704421	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  15-39 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastritis.

2. Entitlement to service connection for gastritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  


FINDINGS OF FACT

1. In a March 2010 rating decision, the RO denied service connection for a stomach problem; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

2. Evidence received since the time of the final March 2010 rating decision is both new and material to establishing an element for service connection for gastritis. 

3. The most probative evidence of record weighs against a conclusion that the Veteran's current gastritis is etiologically related to service.



CONCLUSIONS OF LAW

1. The March 2010 rating decision that denied service connection for a stomach problem is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2. New and material evidence sufficient to reopen a claim of service connection for gastritis has been received. 38 U.S.C.A. §§, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3. The criteria for service connection for gastritis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a July 2012 letter that fully addressed all notice elements, including: what the evidence must show to be considered new and material and to establish service connection, what information and evidence must be submitted by him and what information and evidence would be obtained by VA. Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment. In connection with this claim, the RO issued a formal finding on the unavailability of original STRs from July 1954 to June 1956 but was able to obtain the Veteran's separation exam, dated June 27, 1956. Additionally, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded two VA examinations in conjunction with his claim for gastritis in October 2015 and January 2014. Neither the Veteran nor his representative has alleged that the examinations are inadequate. Review of the examination reports reveal that they are, in fact, adequate in order to issue a decision on the claim decided herein. Indeed, the examinations include a review of the record and provide medical opinions that are supported by a rationale based upon the foregoing. Therefore, the VA examinations are adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge via videoconference in November 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the missing elements of service connection. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. New and Material

The Veteran seeks to reopen his claim for entitlement to service connection for gastritis.

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016). 

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Board is required to consider all of the evidence received since the last denial of the claim. See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran filed a claim for service connection for a stomach condition in April 2009. After reviewing the VA examination and the Veteran's separation exam, the RO found that the Veteran did not have a current diagnosis of gastritis. By a rating decision issued in March 2010, the RO denied service connection. Although the RO provided notice of the denial in March 2010, the Veteran did not submit a notice of disagreement or additional, relevant evidence within one year of the rating decision. Therefore, the March 2010 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In March 2015, the Veteran requested his service connection claim be reopened. The Veteran's private treatment records reveal a current diagnosis of gastritis, for which he is still being treated. See e.g., December 2016 statement from Dr. K.

The submitted evidence is new, as it was not of record at the time of the last final rating decision. The evidence is also material, as the private treatment records indicate the Veteran has a current diagnosis. This evidence also raises a reasonable possibility of substantiating the Veteran's claim. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

The Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for gastritis is reopened. 

III. Gastritis 

The Veteran asserts that the gastritis stomach condition he has now is the same that he was treated for during his military service. 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in a disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In support of his claim of service connection, the Veteran has generally asserted that he has a long history of gastritis and that his current disability is related to the gastritis he was treated for while in service. In this regard, the Board notes that his separation exam only reflects that the Veteran was treated for gastritis, but was otherwise normal. 

The Board acknowledges that some of the Veteran's STRs are not associated with the record and that any outstanding STRs may contain documentation of the onset of the gastritis. However, even in considering any possible outstanding STRs, the Board notes that there is no competent evidence showing that the Veteran's current disability is related to the gastritis he experienced in service. 

The evidentiary record contains VA treatment records dated from February 2007 to September 2009 and from January 2011 to October 2015. The records do not include complaints or notations regarding symptoms the Veteran experienced during that time. The records do note a diagnosis of gastritis, but do not provide much detail as to treatment or cause. 

The evidentiary record also contains treatment records from several private providers from various periods beginning in October 2012 to June 2016. In that time, the Veteran was diagnosed with minimal gastritis after an esophagogastroduodenoscopy (EDG) was performed. The records show that the Veteran has been treated for stomach gas and a nervous stomach with both prescription and over-the-counter medications. A doctor noted that he had a long history of preexisting gastritis. The records also note the Veteran was hospitalized on two occasions after discovering blood in his stool. The doctors diagnosed the problem as a gastrointestinal (GI) bleed that was secondary to his diverticulosis. A doctor also noted that the Veteran's use of aspirin might have contributed to the bleed. These records, while detailed in the treatment and diagnosis of the Veteran's disability, do not provide an adequate opinion as to the cause or relation to service. 

The Veteran has been afforded two VA examinations since the last final rating decision. The examiner from the January 2014 VA examination stated that there is no medical evidence to support the association of the current minimal gastritis with the gastritis the Veteran experienced in service. The examiner explained that chronic gastritis would cause more structural changes of the stomach lining, such as gastric ulcers. As the opinion was based on a review of the Veteran's history, an in person examination, and is supported by a complete rationale, the Board places great probative weight on the January 2014 opinion. 

Furthermore, the examiner from the October 2015 VA examination noted that the Veteran's service records do not document a chronic, on-going treatment or condition for gastritis. The examiner observed that the Veteran's separation exam was normal, only noting that he had been seen in the past for gastritis. This opinion was based on a review of the Veteran's lay statements, his claims file, private and VA treatment records. The Board also affords the October 2015 opinion great probative weight. 

Of note, the Veteran has submitted an etiology opinion from a private doctor who has been treating him for various gastrointestinal disabilities over the last five years. The doctor opined that the Veteran's current gastritis may be more than likely due to some type of stress or military exposure that took place during his military service. However, the doctor was unable to ascertain the Veteran's exposure to stress in the military and the subsequent risk. It is also unclear whether the doctor reviewed the Veteran's service records or other medical history. As such, while the Board finds this opinion competent and credible, it is of low probative value, as the physician did not indicate he reviewed any records and in fact, admitted that he was unable to ascertain the Veteran's exposure to stress in the military. 

The Board has considered the Veteran's lay assertions regarding his claimed gastritis disability. The Veteran contends that because he was treated for gastritis while on active duty that he is entitled to service connection for the gastritis he is experiencing now. He has stated that while there are no medical documents confirming treatment, he has been self-medicating to relieve his symptoms from the time he left service until he began seeing a doctor in approximately 2010. While the Veteran is competent to relay his symptoms and timeline of his disorder, he is not competent to determine the cause of such disorder, as he is not shown to possess the medical training to render competent opinions about such complex medical questions. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). In fact, his assertion runs counter to that of both VA examiners who are trained in medicine; for that reason, the Board places low probative weight in those statements. 

The Board finds that the evidence is not in equipoise and in fact, the preponderance of the evidence is against a finding of service connection. Two VA examiners opined that the Veteran's current disability is not related to what he experienced in service. Further, the treatment records do not establish a pattern of ongoing treatment or symptoms prior to the Veteran filing for benefits, which would give credibility to his assertions. 

For all the foregoing reasons, the Board finds that the claim for service connection for gastritis must be denied, both directly and on a presumptive basis. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, in the absence of any competent, credible, and probative evidence relating the Veteran's current disorder to service, that doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the petition to reopen a claim of entitlement to service connection for gastritis is granted.

Service connection for gastritis is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


